EXHIBIT SECOND AMENDMENT TO CREDIT AGREEMENT THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of December 1, 2006 and is entered into by and among J. RAY MCDERMOTT, S.A., a Panamanian corporation (the “Borrower”), CERTAIN OF THE GUARANTORS executing the signature pages hereto, CERTAIN FINANCIAL INSTITUTIONS listed on the signature pages hereto (the “Lenders”), and CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as Administrative Agent (in such capacity, “Administrative Agent”) and as Collateral Agent (in such capacity, “Collateral Agent”), and is made with reference to that certain CREDIT AGREEMENT dated as of June 6, 2006 (as amended by the First Amendment dated August 4, 2006, the “Credit Agreement”) by and among Borrower, Lenders, Administrative Agent and the other agents party thereto.Capitalized terms used herein without definition shall have the same meanings herein as set forth in the Credit Agreement after giving effect to this Amendment. RECITALS WHEREAS, the Borrower has requested that Requisite Lenders agree to amend certain provisions of the Credit Agreement and the Pledge and Security Agreement as provided for herein; and WHEREAS, subject to certain conditions, Requisite Lenders are willing to agree to such amendments. NOW, THEREFORE, in consideration of the premises and the agreements, provisions and covenants herein contained, the parties hereto agree as follows: SECTION I. Amendments 1.1 Amendments to Section 1: Definitions. A.Section 1.1 of the Credit Agreement is hereby amended by adding the following definitions in proper alphabetical sequence: “Reorganization” means the transfer of certain Subsidiaries and Joint Ventures of the Borrower such that, upon the completion thereof, the ownership structure of such Subsidiaries and Joint Ventures shall be substantially as set forth in Exhibit A to the Second Amendment (provided that (i) all of the Stock of such Subsidiaries and Joint Ventures that is owned, directly or indirectly, by the Borrower on the date of the Second Amendment, shall be owned, directly or indirectly, by the Borrower and one or more wholly-owned subsidiaries of MII during and upon the completion of the Reorganization and (ii) each of the Borrower and McDermott Cayman Holdings, Ltd. shall receive Fair Market Value in connection with such transfer). “Reorganization Excluded Subsidiary” means a Subsidiary of the Borrower which was formed after the Second Amendment Effective Date solely in connection with the Reorganization and whose purpose is to facilitate consummation of the Reorganization and that, prior to the consummation of the Asset Sale permitted by Section 8.4(m) of this Agreement, will own no assets other than (i) the Stock of the Transferred Subsidiaries, the Transferred Joint Ventures and other Reorganization Excluded Subsidiaries and (ii) de minimus amounts of cash contributed in connection with the Reorganization. “Second Amendment” means that certain Second Amendment to Credit Agreement dated as of December 1, 2006 among the Borrower, the Administrative Agent, the Collateral Agent and the Lenders listed on the signature pages thereto. “Second Amendment Effective Date” means the date of satisfaction of the conditions referred to in
